Citation Nr: 1100664	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for varicose veins of the 
left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to September 
1969.  

This matter is before the Board of Veterans' Appeals (Board) from 
June and October 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In October 2010, the Veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  A transcript of those proceedings has been associated 
with the claims folder.  Pursuant to the Veteran's request, the 
record has been held open for the submission of additional 
evidence.  During that time, he submitted an opinion by a private 
physician, along with a waiver of his right of agency of original 
jurisdiction (AOJ) consideration of this evidence.  Hence, a 
remand is not required.  See 38 C.F.R. §§ 19.9, 20.1304(c) 
(2010).  

The Board notes that the RO adjudicated five issues in the June 
2008 rating decision on appeal.  The Veteran disagreed with all 
of those issues in his September 2008 notice of disagreement, and 
the RO addressed all five issues in a June 2009 statement of the 
case.  In his June 2009 substantive appeal, however, the Veteran 
appealed only the denial of his left leg varicose veins claim 
currently.  Although the Veteran's representative presented 
argument as to all five of the issues in a February 2010 
statement, this submission exceeded the deadline for timely 
filing of a VA Form 9 after the June 2009 statement of the case.  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2010).  

The Board acknowledges the decision of Percy v. Shinseki, 23 Vet. 
App. 37 (2009), in which the United States Court of Appeals for 
Veterans Claims allowed VA to waive any issue of timeliness in 
the filing of a substantive appeal, either explicitly or 
implicitly.  Such a waiver has not occurred in this case.  In 
April 2010, the RO determined that the only issue perfected and 
therefore on appeal was the left leg varicose veins claim.  That 
issue was addressed in the June 2010 supplemental statement of 
the case.  Also, only the left leg issue was addressed during the 
Veteran's personal hearing.  The Veteran has not submitted any 
written argument on the additional issues after they were 
excluded in the June 2010 supplemental statement of the case.  As 
VA has not waived any issue of timeliness in the filing of a 
substantive appeal and the Veteran has not manifested an intent 
to continue pursuing the appeal of these additional issues, the 
Board finds they are not before the Board for appellate review.  

In reaching this decision, the Board acknowledges that, in 
October 2010, the Veteran submitted a withdrawal of three of the 
former "issues on appeal."  As discussed above, however, an 
appeal of these additional issues was not timely perfected.  
Thus, the matter of withdrawal of these additional claims is 
moot.  

Further, in the June and October 2008 rating decisions, the RO 
decided that new and material evidence had not been received 
sufficient to reopen the claim of entitlement to service 
connection for varicose veins of the left leg.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108 and 7104 establishes a legal duty for the Board to 
consider new and material issues regardless of the RO's actions.  
The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and before 
the Board may reopen such a claim, it must so find.  The Board 
must make its own determination as to whether new and material 
evidence has been presented to reopen this claim.  

Also, in the September 2008 notice of disagreement with the June 
2008 rating decision, the Veteran asserted that clear and 
unmistakable error was made and that service connection should be 
granted with an effective date of the date of his discharge from 
service.  Although the RO acknowledged this issue in April 2010, 
the RO did not formally adjudicate the claim of CUE in a 
subsequent decision.  

The issue of whether CUE was made in the March 1970, November 
1974, and January 2000 rating actions which continued denials of 
service connection for varicose veins of the Veteran's left leg 
has been raised by the record but has not been adjudicated by the 
AOJ.  Therefore, the Board does not have jurisdiction over this 
claim, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  A January 2000 rating decision continued prior denials of 
service connection for varicose veins of the left leg.  

2.  Evidence submitted since January 2000 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the underlying 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for varicose veins of the left leg.  

3.  Varicose veins of the left leg did not clearly and 
unmistakably pre-exist the Veteran's entry into active duty 
service.  

4.  The evidence is in equipoise as to whether a chronic varicose 
vein disability of the left leg was first manifested during the 
Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The January 2000 rating action, which continued prior denials 
of service connection for varicose veins of the left leg is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  

2.  New and material evidence sufficient to reopen the previously 
denied claim for service connection for varicose veins of the 
left leg has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

3.  Varicose veins of the left leg were incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5107(b); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

II.  New and Material Evidence

      A.  Legal Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

      B.  Analysis

An unappealed rating action dated in January 2000 continued prior 
denials of service connection for varicose veins of the Veteran's 
left leg.  Evidence of record at that time consisted of service 
treatment records, VA treatment records, private treatment 
records, the report of a November 1999 VA examination, and lay 
statements by the Veteran.  Based on this evidence, the RO 
determined that varicose veins of the Veteran's left leg existed 
prior to service and that this pre-existing disability was not 
permanently worsened as a result of such service.  The Veteran 
did not file a notice of disagreement with the January 2000 
rating decision; it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).   

VA received the Veteran's current request to reopen his claim for 
varicose veins of the left leg in October 2007.  The additional 
evidence of record received since the January 2000 rating 
decision includes VAMC treatment records, private treatment 
records and statements by private physicians, the reports of VA 
examinations conducted in April 2008 and May 2010, a transcript 
of the October 2010 hearing, and lay statements and photographs 
submitted by the Veteran.  

Specifically, at the October 2010 hearing, the Veteran asserted 
that he did not have varicose veins in his left leg prior to 
service.  He testified that he first noticed varicose veins in 
his left leg during advanced training in the military.  

In a June 2008 letter, Dr. H.D. stated that it is reasonable and 
as likely as not that the varicose veins in the Veteran's left 
leg are related to military service.  In a November 2010 letter, 
Dr. H.D. stated that, based on a review of the Veteran's medical 
records, his varicose veins were not noted on his induction 
examination but, rather, developed during service.  

The Veteran's claim was previously denied because the evidence of 
record at the time of the last prior final denial in January 2000 
reflected that the varicose veins of the Veteran's left leg 
preexisted service and were not aggravated therein.  As the 
record contains medical evidence pertinent to the issue of the 
onset of the Veteran's varicose veins of the left leg-to include 
a medical opinion stating that this disability began during the 
Veteran's service, the Board finds that the new evidence is 
material.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
request to reopen his previously denied claim for service 
connection for varicose veins of his left leg is granted.  

III.  Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Initially, the Board observes that the issue of whether the 
Veteran has varicose veins of the left leg that preexisted his 
entry into active duty service is raised by the current record.  
In this regard, in a report of medical history completed in 
conjunction with his February 1969 induction examination, the 
Veteran reported leg cramps occasionally at night.  The induction 
examiner noted a "small varicosity."  However, in the induction 
examination report, the examiner noted a normal vascular system.  

The service treatment record shows that the Veteran sought 
treatment for pain in both legs in August 1969.  In an August 
1969 Medical Board report, severe varicosities in both legs were 
noted.  Military examiners determined that the Veteran had mild 
varicose veins at entrance, which increased in size tremendously 
and caused severe pain in both legs during service.  An 
examination revealed severe varicosities ascending from the thigh 
to the ankle of both legs.  It was determined that the Veteran 
did not meet induction standards, and he was discharged.  

VA law provides that a veteran will be afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  
This presumption can be rebutted only by clear and unmistakable 
evidence that such disability existed prior to service and was 
not aggravated by service.  Id.  

Although a "small varicosity" was noted during the Veteran's 
February 1969 induction examination, the examiner did not specify 
to which leg he referred.  Upon further examination, the 
Veteran's vascular system was reported as normal.  The Board does 
not find this to be clear and unmistakable evidence that varicose 
veins in the left leg in particular existed prior to service.  
Thus, the presumption of soundness has not been rebutted, and the 
Board concludes that the Veteran did not have varicose veins of 
his left leg when he entered active duty service.  

Having established that the Veteran's left leg varicose veins did 
not preexist service, the focus of the Board's analysis now turns 
to whether these varicose veins manifested during service or are 
otherwise shown to be related to service.  See 38 C.F.R. § 3.303.  
In this regard, service treatment records contain evidence that 
demonstrate severe varicosities in both legs at separation.  For 
reasons discussed in more detail below, the Board will resolve 
all reasonable doubt in favor of the Veteran and conclude that 
his current varicose veins of the left leg first manifested 
during service.  

The post service record evidences a continuity of bilateral leg 
pain since service.  In a report of medical history prepared for 
a VA examination in March 1970, the Veteran stated that both legs 
bothered him.  The Veteran stated that both of his legs were in 
poor condition in a March 1973 letter.  

Upon VA examination in November 1999, there was a palpable 
varicose vein in the anterior left thigh.  During an April 2008 
VA examination, the Veteran was diagnosed with varicose veins of 
the lower extremities.  The examiner did not offer a medical 
nexus opinion.  

In May 2010, the Veteran underwent another VA examination.  That 
examiner reviewed the claims file and, based on the August 1969 
Medical Board which determined varicose veins existed at entrance 
into the military, determined that the pertinent issue was 
whether varicose veins of the left leg were permanently 
aggravated by military service.  The examiner noted that, at age 
twelve, the Veteran fell off of a horse, and the horse stepped on 
his left thigh.  The examiner stated that this sounded like the 
Veteran sustained a degree of compartment syndrome.  The examiner 
opined that it is less likely than not that the Veteran 
experienced permanent worsening of his left leg varicosities 
caused by military service.  The rationale was that the Veteran 
was able to hold a job in the post office for 25 years prior to 
being disabled due to back pain and that his left leg 
varicosities were mild.  

In a June 2008 letter, Dr. H.D. stated that the Veteran developed 
significant varicosities in the legs during service after active 
training and heavy lifting.  The physician noted objective 
evidence of varicosities in both legs.  He opined that it is 
reasonable and as likely as not that the Veteran's current 
condition is related to active military service.  Dr. H.D. 
submitted another letter in November 2010, stating that he had 
treated the Veteran for varicose veins of the left leg.  He 
reviewed the Veteran's service treatment records and determined 
that varicose veins resulted from activities during service.  

Thus, there are three medical nexus opinions of record, one by a 
VA examiner and two by Dr. H.D.  With respect to the VA 
examiner's opinion that varicose veins of the left leg were not 
permanently aggravated by active service, as previously discussed 
above, the Board is not persuaded that there is clear and 
unmistakable evidence demonstrating that the current varicose 
veins of the Veteran's left leg existed prior to service.  There 
is also no objective medical evidence to suggest that the Veteran 
suffered from residuals of a childhood accident.  The Board finds 
that the basis underlying the May 2010 VA examiner's line of 
reasoning rests solely on the premise that varicose veins 
preexisted service, which the Board has determined is not the 
case.  As the Veteran is presumed to have been in sound condition 
at the time he entered service, the Board finds the May 2010 VA 
medical opinion to be of limited probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history).  

On the other hand, Dr. H.D., in his November 2010 letter, 
specifically stated that he had reviewed the Veteran's service 
treatment records and noted that the Veteran's February 1969 
induction examination that declared his legs to be normal and 
that he did not note varicose veins.  Dr. H.D. referenced the 
Veteran's discharge records that reflected treatment of varicose 
veins in July and August 1969.  Further, Dr. H.D. has treated the 
Veteran's varicose veins and is thus familiar with his specific 
case.  Because the physician reviewed pertinent service treatment 
records and is intimately familiar with the Veteran's case, the 
Board finds his opinion to be probative.  The Board acknowledges 
that the AOJ has not had the opportunity to adjudicate the 
Veteran's varicose veins of the left leg claim in light of this 
additional evidence.  However, in a November 2010 statement, the 
Veteran waived consideration of this medical evidence by the AOJ. 

In addition, there is competent lay evidence of record, which the 
Board finds no reason to not find credible, that the Veteran 
first noticed varicose veins in the left leg during advanced 
training in service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 
1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994). 

In light of the aforementioned circumstances, including the 
Veteran's lay statements and Dr. H.D.'s medical opinion, the 
Board concludes that the competent and credible evidence is, at 
the very least, in equipoise as to the issue of whether the 
varicose veins of the Veteran's left leg began during active duty 
service.  Resolving all doubt in favor of the Veteran, the Board 
finds that service connection for this disability is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  [Furthermore, in 
light of this grant of service connection for varicose veins of 
the Veteran's left leg on a direct basis, the Board finds that 
consideration of any other theory of entitlement to service 
connection for this disability-such as secondary service 
connection-is not necessary.]  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for varicose veins of the left 
leg is reopened.  

Entitlement to service connection for varicose veins of the left 
leg is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


